DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 31, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 13, has canceled claims 4-6, 19, 21 and has newly added claims 22 and 23.  
Claims 1-3, 7, 8, 10-18, 20 and 22-23 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Chae et al (US 2015/03070116 A1) in view of the patent issued to Kim et al (PN. 7,612,860), US patent application publication by Nishida et al (US 2009/0185115 A1) and patent issued to Kurauchi et al (PN. 6, 147,729).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Chae et al teaches a liquid crystal display device that is comprised of a first substrate (210, Figures 6 and 8) having a first surface comprising a display area (AA) and a non-display area (NAA) disposed outside of the display area wherein the display area comprises a plurality of pixels (P).  Chae et al teaches that the display device is also comprised of a plurality of color filters (242a, 242b, 242c) disposed on the first surface of the first substrate wherein the color filter is comprised of first, second and third color filters (R-red, G-green and B-blue) corresponding to the pixels and disposed in the display area (AA), and a fourth color filter (246a) disposed in the non-display area (NAA) and a fifth color filter(246b) disposed on the fourth color filter and at least one of the fourth and fifth color filters is spaced apart from the display area, (please see Figure 8).  
This reference has met all the limitations of the claims, it however does not teach explicitly to include an organic layer disposed to color the color filters.  Kim et al in the same field of endeavor teaches a display device that is comprised of a plurality of color filters in the display area (DA, Figure 5) wherein the color filters are covered by a planarization layer (332, Figure 5) that may be made of organic insulating material, (please see column 8, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Kim et al to add an insulating organic planarization layer on the color filters for the benefit of covering and therefore making the color filters having a planar surface.   
With regard to the phrase “an organic film disposed to cover the color filters and having a substantially uniform thickness in a pixel adjacent to the non-display area”., Kim et al teaches covers the color filters (R, and G) and in a pixel adjacent to the non-display area has a substantially uniform thickness.  
Claim 1 has been amended to include the phrase “the fourth color filter … and  disconnected from the first, second and third color filters”.  Claim 1 has also been amended to include the phrase “a fifth color filter covering the forth color filter and continuously extending from the first color filter; and the first color filter and the fifth color filter are configured to filter light of the same color” and the phrase “the first color filter and the fifth color filter are configured to filter light of the same color”.  
Chae et al in combination with Kim et al does not teach such explicitly.  However this feature seems to be matters of design choice to one skilled in the art.  As demonstrated by the teachings of Nishida et al, which comprises a display device, wherein a light shielding component formed in the frame (2, Figures 1 and 4), corresponding to a non-display region, is comprised of two or more color layers, wherein a fifth color filter layer is disposed and covering a fourth color filter, which is disposed on a color filter substrate (20), wherein the fourth color filer layer may either be disposed as to be disconnected from the first, second and third color filters (21-23, Figure 1) or be connected to the first, second and third color filters, (21-23, Figure 4).  Nishida et al teaches that the fifth color filter is continuously extended to contact the first color filter, but it does not teach explicitly that the fifth color filter is continuously extended from the first color filter.  Kurauchi et al in the same field of endeavor teaches a color filter has an alternatively design wherein the non-display area having a fifth color filter (such as 7b,  G or B, please see Figures 1 and 6) that covering the fourth color filter (6b or R ) and is extended continuously to the pixel region of the display area to form the first color filter.  The first color filter and the fifth color filter are configured to filter light of the same color.  
Nishida et al and Kurauchi et al to alternatively have the fourth color filter layer of the light blocking component (246) to be disconnected from the first, second and third color filters, (242a, 242b and 242c), and to have the fifth color filter that extends continuously to the first color filter of the display area for the benefit of providing an alternative design to the display device.   
With regard to claim 2, Nishida et al teaches the fourth color filter and the fourth color filter is spaced apart from the display area, (please see Figures 1 and 4).  
With regard to claim 3, Chae et al teaches the first, second and third color filters (242a, 242b and 242c) are sequentially disposed adjacent to the non-display area.  A first distance from a boundary between the first and second color filters to the fourth color filter may be defined.  Nishida et al also discloses that the first, second and third color filters (22, 21 and 23, Figure 1) are sequentially disposed adjacent to the non-display area, (2), wherein a first distance from a boundary between the first and second color filters to the fourth color filter is greater than a second distance from the boundary between the first and second color filters to a boundary between the second and third color filters.  
With regard to claim 7, in light of the amendment to claim 1, Kurauchi et al teaches that the fifth color filter (7b, Figure 1 or G, Figure 6) is integrally formed with the first color filter, (please see Figures 1 and 6).  
With regard to claim 8, Chae et al teaches that the fourth color filter is a red color filter (246a, “R” red filter) and the fifth color filters are blue color filters (246b).  Although this reference does not show explicitly that the first color filter is also of blue color filter, such modification could be achieved as desired via obvious matters of design choice.  
.  


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al, Kim et al, Nishida et al and Kurauchi et al as applied to claim 1 above, and further in view of the US patent application publication by Byun et al (US 2014/0354924 A1).
The display device taught by Chae et al in combination with the teachings of Kim et al, Nishida et al and Kurauchi et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 10 and 11, Kim et al teaches that a gate line (304, Figure 5) is disposed on the first substrate (300), wherein the gate line is spaced apart from the display area (DA).  This reference however does not teaches explicitly that the gate line is formed by a metal layer.  As demonstrated by the teachings of Byun et al, gate line in the display device is typically made by metal material, (please see paragraphs [0088] to [0089]).  It would then have been obvious to apply the teachings of Byun et al to use art well known metallic material to form the gate line.  

Claims 13-18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Chae et al (US 2015/0370116 A1) in view of the patent issued to Kim et al (PN. 7,612,860), US patent application publication by Byun et al (US 2014/0354924 A1), US patent application publication by Nishida et al (US 2009/0185115 A1) and Kurauchi et al (PN. 6,147,729).
Claim 13 has been amended to necessitate the new grounds of rejection.  
Chae et al teaches a liquid crystal display device that is comprised of a first substrate (210, Figures 6 and 8) having a first surface comprising a display area (AA) and a non-display area (NAA) disposed outside of the display area wherein the display area comprises a plurality of pixels (P).  Chae et al teaches that the display device is also comprised of a plurality of color filters (242a, 242b, 242c) disposed on the first surface of the first substrate wherein the color filter is comprised of first, second and third color filters (R-red, G-green and B-blue) corresponding to the pixels and disposed in the display area (AA), and a fourth color filter (246a) disposed in the non-display area (NAA) and a fifth color filter (246b) disposed on the fourth color filter, (please see Figure 8).  
This reference has met all the limitations of the claims, it however does not teach explicitly to include an organic layer disposed to color the color filters.  Kim et al in the same field of endeavor teaches a display device that is comprised of a plurality of color filters in the display area (DA, Figure 5) wherein the color filters are covered by a planarization layer (332, Figure 5) that may be made of organic insulating material, (please see column 8, lines 5-10).  It would then have been obvious to one skilled in the art to apply the teachings of Kim et al to add an insulating organic planarization layer on the color filters for the benefit of covering and therefore making the color filters having a planar surface.   
Kim et al further teaches to include a gate line (304, Figure 4) in the non-display area (NDA) that is disposed on the surface of the first substrate and is spaced apart from the display area (DA).  In light of Chae et al, the gate line could be placed between the fourth color filter and Byun et al, gate line in the display device is typically made by metal material, (please see paragraphs [0088] to [0089]).  It would then have been obvious to apply the teachings of Byun et al to use art well known metallic material to form the gate line.  
With regard to the phrase “an organic film disposed to cover the color filters and having a substantially uniform thickness in a pixel adjacent to the non-display area”,  Kim et al teaches that the planarization layer (332, Figure 5) that covers the color filters and in a pixel adjacent to the non-display area has a substantially uniform thickness.  Byun et al also teaches that the planarization layer (155, Figure 3), that is comprised of an organic material (please see paragraph [0068]), which is disposed to cover the color filters (R, G, and B) and in pixel which may adjacent to the non-display area has a uniform thickness.  
Claim 13 has been amended to include the phrase “a fourth color filter … and disconnected from the first, second and third color filters”,  the phrase “a fifth color filter covering the fourth color filter and continuously extending from the first color filter” and the phrase “the first color filter and the fifth color filter are configured to filter light of the same color”.  
Chae et al in combination with Kim et al does not teach such explicitly.  However this feature seems to be matters of design choice to one skilled in the art.  As demonstrated by the teachings of Nishida et al, which comprises a display device, wherein a light shielding component formed in the frame (2, Figures 1 and 4), corresponding to a non-display region, is comprised of two or more color layers, wherein a fifth color filter layer is disposed and covering a fourth color filter, which is disposed on a color filter substrate (20), wherein the fourth color Kurauchi et al in the same field of endeavor teaches a color filter has an alternatively design wherein the non-display area having a fifth color filter (such as 7b,  G or B, please see Figures 1 and 6) that covering the fourth color filter (6b or R ) and is extended continuously to the pixel region of the display area to form the first color filter.  The first color filter and the fifth color filter are configured to filter light of the same color.  
It would then have been obvious to one skilled in the art to apply the teachings of Nishida et al and Kurauchi et al to alternatively have the fourth color filter layer of the light blocking component (246) to be disconnected from the first, second and third color filters, (242a, 242b and 242c), and to have the fifth color filter that extends continuously to the first color filter of the display area for the benefit of providing an alternative design to the display device.   
With regard to claim 14, Chae et al in light of Kim et al and Byun et al teach that the metal layer comprise gate metal or gate line, (304, Figure 5 of Kim et al).  
With regard to claim 15, Chae et al in light of Kim et al and Byun et al teach that the gate line or metal layer is spaced apparat from one of the first, second and third filters adjacent to the non-display area, (please see Figure 5 of Kim et al).  
With regard to claim 16, Chae et al teaches the first, second and third color filters (242a, 242b and 242c) are sequentially disposed adjacent to the non-display area.  In light of Kim et al and Byun et al, the metal layer is disposed in the non-display area, (304, Figure 5 of Kim et al).  In light of Kim et al and Nishida et al, the distance from a boundary between the first and second 
With regard to claim 17, Chae et al teaches the first, second and third color filters (242a, 242b and 242c) are sequentially disposed adjacent to the non-display area.  A first distance from a boundary between the first and second color filters to the fourth color filter may be defined.  Nishida et al also discloses that the first, second and third color filters (22, 21 and 23, Figure 1) are sequentially disposed adjacent to the non-display area, (2), wherein a first distance from a boundary between the first and second color filters to the fourth color filter is greater than a second distance from the boundary between the first and second color filters to a boundary between the second and third color filters.  Although this reference does not teach alternatively that a distance from a boundary between the first and second color filters to the fourth color filter is substantially the same as a distance from the boundary between the first and second color filters to a boundary between the second and third color filters, such modification is considered to be an obvious matters of design choice since whether the first distance is greater or the same as the second distance, the display device functions the same.  
With regard to amended claim 18, Chae et al teaches the fourth color filter (246a) is spaced apparat from the display area (AA).  Nishida et al also teaches the fourth color filter and the fourth color filter is spaced apart from the display area, (please see Figures 1 and 4).  
With regard to claim 20, Chae et al teaches that the first, second and third color filters (242a, 242b and 242c) are repeatedly arranged to correspond to the pixels (P).  

newly added claim 23, Byun et al in the same field of endeavor teaches an alternatively design to have the organic film (155, Figure 4A) disposed at a higher elevation than a top surface of the organic film disposed in the display area, (please see Figure 4A).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al, Kim et al, Nishida et al and Kurauchi et al as applied to claim 1 above, and further in view of the US patent application publication by Byun et al (US 2014/0354924 A1).
The display device taught by Chae et al in combination with the teachings of Kim et al, Nishida et al and Kurauchi et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 22, these references do not teach explicitly that the organic film disposed in the non-display area is disposed at higher elevation than a top surface of the organic filter disposed in the display area.  Byun et al in the same field of endeavor teaches an alternatively design to have the organic film (155, Figure 4A) disposed at a higher elevation than a top surface of the organic film disposed in the display area, (please see Figure 4A).  It would then have been obvious to one skilled in the art to apply the teachings of Byun et al to provide alternative design for the color filter to have the organic film be disposed at a higher elevation than a top of the organic disposed in the display area for the benefit of allowing the color filter to have a different design.  

Response to Arguments
Applicant's arguments filed on March 31, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and are rejected for the reasons stated above.
The applicant is respectfully noted the feature concerning whether the fifth color filter is continuously extended from the first color filter of the display area is not critical with regard to the operation of the color filter.  In fact the instant application discloses the color filter can have either design as disclosed in Figures 2 and 3.  Furthermore the features concerning whether the organic film is disposed at either higher elevation or not than the top surface of the organic film in the display area is considered to be an obvious matters of design choice to one skilled in the art since such feature is not critical that may change the operation of the color filter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed on October 23, 2020 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons set forth above.  Applicant’s arguments are mainly drawn to newly amended claims that have been fully considered and addressed in the reasons for rejection stated above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872